Case 3:19-cv-03362-MCR-HTC Document 8 Filed 09/25/19 Page 1 of 2

fat Ee

a AFFIDAVIT OF SERVICE

a a UNITED STATES DISTRICT COURT
fh a NORTHERN District of Florida

Case Number: 3:19-CV-3962-MCR-EMT

Plaintiff/Patitioner:
WARD DEAN

WS.

Befendant/Respondent:
UNITED STATES OF AMERICA

For:

Ward Dean

6708 PLANTATION RD
SUITE C-1
PENSACOLA, FL 32504

Racelved by Thornton Process Service on the 13th day of September, 2019 at 3:13 pm to be served on UNITED STATES OF

AMERICA C/O LAURENCE KEEFE, UNITED STATE ATTORNEY NORTHERN DISTRICT, 21 EAST GARDEN STREET, SUITE 400,
PENSACOLA, FL 32602.

1, JOSHUA FOSKEY, being duly sworn, depose and say that on the 16th day of September, 2019 at 11:40 am, t:

GOVERNMENT AGENCY - Served by delivering a true copy of the SUMMONS IN A CIVIL ACTION and COMPLAINT FOR
DAMAGES CAUSED BY UNAUTHORIZED IRS TAX COLLECTION ACTIVITIES with the date and hour of service andorsed
thereon by me, to: JANAE CARNLEY as CIVIL PROCESS CLERK for UNITED STATES OF AMERICA C/O LAURENCE KEEFE,
UNITED STATE ATTORNEY NORTHERN DISTRICT, at 27 EAST GARDEN STREET, SUITE 400, PENSACOLA, FL 32502 and
informed said person of the contents therein, in compliance with state statutes.

i certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the
First Judicial Circult in which the process was served.

Under penally of perjury, | declare i have read the foregoing document and the facts stated in it are true. NO NOTARY REQUIRED
PURSUANT TO F.S, 92,.525(2).

    
   

 

   

me on the 16th day of Certiffed Progéss Server# 621

Oo is parsenaiykrewn to me.
Thornton Process Service
8654 Meadowbrook Drive
Pensacola, FL 32514

(850) 478-3333

  

*" Notary Public - State of Florida Our Job Seria! Number: TTH-2019008453
Commission # GG 245572

My Commission Ex
pires June 23, 2023 cooyrign © 4992-2019 Database Services, Inc. - Process Server's Toolbox V8,1¢

 
ee

Case 3:19-cv-03362-MCR-HTC Document 8 Filed 09/25/19 Page 2 of 2

‘Thornton Process Service INVOICE

8654 Meadowbrook Drive
Pensacola, FL 32514
Phone: (850) 478-3333
Fax: (850) 478-3444
XX-XXXXXXX

Ward Dean

6708 PLANTATION RDB
SUITE C-1
PENSACOLA, FL 32504

Case Number: NORTHERN 3:19-CV-3362-MCR-EMT
Plaintiff/Petitioner: ee | | a
WARD DEAN

Defendant/Respondent:
UNITED STATES OF AMERICA

Received: 9/13/2019 Served: 9/16/2019 11:40 am GOVERNMENT AGENCY

Invoice #TTH-2019008453

9/16/2019

To be served on: UNITED STATES OF AMERICA C/O LAURENCE KEEFE, UNITED STATE ATTORNEY

NORTHERN DISTRICT

 

 

 

 

ITEMIZED LISTING
Line ltem Quantity Price ] Amount
Service Fee/Escambia 1.00 30.00 30.00
TOTAL CHARGED: $30.00
9/13/2019 Pre-Payment 30.00
BALANCE DUE: $0.00

Thank you for your business!

You may now CHECK the STATUS of your papers online at www.outserving.com! Cail or email us for your own
personal login information. Our NEW EMAIL address is office@outserving.com.

We can serve your papers in ALL 50 STATES!!
Add LATE FEE of $25 after 60 days.

Copyright © 1992-2019 Database Sarvices, Inc, - Process Servar's Toolbox V8.1¢0

Page 1/1

 
